Exhibit 10.24

Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into effective
as of November 11, 2010 (the “Effective Date”), by and between William J.
Ruckelshaus (“Employee”) and InfoSpace, Inc., its affiliates, successors and
assigns (the “Company”).

In consideration of the mutual covenants herein contained the employment of
Employee by the Company, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Certain Definitions.

(a) “Cause”. For purposes of this Agreement, “Cause” means, in the reasoned
discretion of the Company (as determined by the Company’s Board of Directors
(the “Board”)): (i) any act of criminal or fraudulent misconduct by Employee in
connection with Employee’s responsibilities as an employee of the Company that
is intended to result in Employee’s personal enrichment, (ii) any violation by
Employee of the Company’s Code of Conduct and Ethics, (iii) Employee’s arrest
for or conviction of a felony or other crime that may materially reflect
negatively on the Company, (iv) breach of a fiduciary duty owed by Employee to
the Company or its stockholders, or (v) continued failure to diligently and
reasonably perform Employee’s job duties and obligations after, in the first
instance of any such failure under subsections (ii) or (v), Employee has been
given written notice of such noncompliance and Employee has had a minimum of
thirty (30) days to cure such noncompliance, if such failure is reasonably
susceptible to cure.

(b) “Change of Control”. For purposes of this Agreement, a “Change of Control”
is defined as the occurrence of any of the following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then-outstanding voting securities;

(ii) Any merger or consolidation of the Company with any other corporation that
has been approved by the stockholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company;

(iii) Any sale or disposition by the Company, in one transaction or a series of
related transactions, of all or substantially all the Company’s assets; or

(iv) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. An



--------------------------------------------------------------------------------

“Incumbent Director” is defined as a director who either (A) is a director of
the Company as of the Effective Date, or (B) is elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination. For purposes of
the preceding, individuals who are elected pursuant to clause (B) also shall be
considered Incumbent Directors.

(c) “Disability”. For purposes of this Agreement, “Disability” is defined as
Employee’s inability to perform his employment duties to the Company hereunder,
with or without reasonable accommodation, for 180 days (in the aggregate) in any
one-year period as determined by an independent physician selected by the
Company.

(d) “Good Reason”. For purposes of this Agreement, “Good Reason” is defined as,
within twelve (12) months subsequent to a Change in Control, and after thirty
(30) days’ written notice and reasonable opportunity to cure, the occurrence of
any of the following without Employee’s express prior written consent:
(i) except as specifically contemplated in Section 2 of this Agreement, a
material adverse change of or to Employee’s duties, position, responsibilities,
title or reporting relationship, in each case other than pursuant to a promotion
(for the avoidance of doubt, if Employee’s title and position are changed to
President of Search and E-Commerce (reporting directly to the Chief Executive
Officer), and he is assigned duties and responsibilities commensurate with such
title and position, such change shall not constitute “Good Reason” hereunder);
(ii) a substantial reduction, unless such reduction is shared by
similarly-situated Employees as to Employee, of the facilities and perquisites
available to Employee; (iii) a reduction by the Company of Employee’s base
salary or Bonus; (iv) a material reduction by the Company in the kind or level
of employee benefits to which Employee is entitled unless similarly-situated
Employees also experience a reduction; (v) the requirement that Employee
re-locate his primary work location more than 25 miles from Bellevue, Washington
or from any work location to which the Company transfers Employee during the
course of his employment and to which such transfer Employee has agreed in
writing; or (vi) a material breach of this Agreement by the Company. Moreover,
in addition to the above, Good Reason shall, at any time, notwithstanding
whether a Change in Control has occurred, be deemed to exist if items (i),
(iii), (v) or (vi) above occur, after thirty (30) days’ written notice and
opportunity to cure.

(e) “Release”. For purposes of this Agreement, “Release” is defined as a full
release of claims against the Company in the form attached hereto as Exhibit A;
provided, however, that notwithstanding the foregoing, such Release is not
intended to and will not waive Employee’s rights: (i) to indemnification
pursuant to any applicable provision of the Company’s Bylaws or Certificate of
Incorporation, as amended, pursuant to any written indemnification agreement
between Employee and the Company, or pursuant to applicable law; (ii) to vested
benefits or payments specifically to be provided to Employee under this
Agreement or any Company employee benefit plans or policies; or (iii) respecting
any claims which Employee may have solely by virtue of Employee’s status as a
shareholder of the Company. The Release also shall not include claims that an
employee cannot lawfully release through execution of a general release of
claims.

2. Duties and Scope of Employment. The Company shall employ Employee in the
position of President. In addition, Employee shall serve, without additional
compensation, as the Company’s acting Chief Executive Officer until such time as
the Board appoints a permanent

 

2



--------------------------------------------------------------------------------

Chief Executive Officer. Employee shall report directly to the Board, provided,
however, that if Employee is not selected to be the permanent Chief Executive
Officer, then he shall report to the Chief Executive Officer selected by the
Board. Employee will render such business and professional services in the
performance of Employee’s duties, consistent with Employee’s position(s) within
the Company, as shall reasonably be assigned to Employee at any time and from
time to time by the Board and, following the appointment of a new Chief
Executive Officer, if any, by such Chief Executive Officer. Employee will also
continue to serve on the Board without any compensation other than the
compensation Employee is entitled to receive under this Agreement (provided,
however, that the options and other equity awards issued to Employee prior to
the Effective Date shall remain outstanding and shall continue to vest in
accordance with their terms). Employee further acknowledges that, effective as
of the Effective Date and for the duration of the Employment Term, he is not
eligible to receive compensation for serving on the Board in his capacity as a
director.

3. Obligations. While employed hereunder, Employee will perform his/her duties
ethically, faithfully and to the best of Employee’s ability and in accordance
with law and Company policy. Employee agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the express written prior approval of the Board; provided,
however, that notwithstanding anything to the contrary in the Company’s
Supplementary Terms of Employment—President attached hereto as Exhibit B,
Employee may engage in charitable activities so long as such activities do not
materially interfere with Employee’s responsibilities to the Company.

4. Employment Term. Subject to the terms and conditions hereof, including
without limitation Sections 6 and 7, Employee shall be employed by the Company
for a period of one year (the “Employment Term”) commencing on the Effective
Date. Notwithstanding the foregoing, but subject to the provisions of Sections 6
and 7, the Company and Employee acknowledge that Employee’s employment is and
shall continue to be terminable at will, (whether during or following the end of
the Employment Term), with either party able to terminate the employment
relationship with or without Cause during the Employment Term and for any or no
reason following the expiration of the Employment Term.

5. Compensation and Benefits.

(a) Base Compensation. While Employee is an active full-time employee of the
Company, the Company shall pay Employee as compensation for Employee’s services
hereunder an annual base salary of $400,000. Such salary shall be earned and
paid ratably for work performed, subject to applicable tax withholding, and
shall be paid periodically in accordance with normal Company payroll practices.

(b) Incentive Bonus. In addition to the base salary, Employee will be paid a
bonus during the Employment Term in the amount of $150,000 (the “Bonus”). Except
as otherwise provided in this Agreement, the Bonus will be paid in four equal
installments of $37,500 on the first payroll date following the end of each
three-month period during the Employment Term, subject to Employee’s continued
employment on each such payment date (or in the case of the payment of the final
installment only, on the last day of the Employment Term).

 

3



--------------------------------------------------------------------------------

(c) Benefits. Employee and his eligible dependents shall be eligible to
participate in the employee benefit plans which are available or which become
available to other employees of the Company, with the adoption or maintenance of
such plans to be in the discretion of the Company, subject in each case to the
generally applicable terms and conditions of the plan or program in question and
to the determination of any committee administering such plan or program. Such
benefits shall include participation in the Company’s group medical, life,
disability, and retirement plans, and any supplemental plans available to senior
executives of the Company from time to time. The Company reserves the right to
change or terminate its employee benefit plans and programs at any time.

(d) Expenses. The Company will reimburse Employee for reasonable business
expenses incurred by Employee in the furtherance of or in connection with the
performance of Employee’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

(e) Restricted Stock Units. Employee will be granted 32,509 restricted stock
units (the “RSU Grant”). The RSU Grant shall be subject to the terms and
conditions of the Notice of Grant of Restricted Stock Units, Restricted Stock
Unit Agreement and the Company’s Restated 1996 Stock Incentive Plan. Subject to
the foregoing, the RSU Grant shall vest monthly as to one-twelfth of the shares
subject thereto (with vesting commencing on the Effective Date), subject to
Employee’s continued full-time employment by the Company on the relevant vesting
dates.

6. Termination of Employment.

(a) Termination by Company for Cause; Voluntary Termination. In the event
Employee’s employment with the Company is terminated for Cause by the Company or
voluntarily by Employee (other than for Good Reason) (i) the Company shall pay
Employee any unpaid base salary due for periods prior to the date of termination
of employment (“Termination Date”); (ii) the Company shall pay Employee all of
Employee’s accrued and unused “paid time off” (“PTO”), if any, through the
Termination Date; and (iii) following submission of proper expense reports by
Employee, the Company shall reimburse Employee for all expenses reasonably and
necessarily incurred by Employee in connection with the business of the Company
through the Termination Date. These payments shall be made promptly upon
termination and within the period of time mandated by applicable law. Except as
expressly stated above or as required by law, Employee shall receive no further
compensation in any form other than as set forth in this paragraph.

(b) Termination by Company without Cause or by Employee for Good Reason. The
Company may terminate Employee’s employment without Cause at any time, and
Employee may likewise terminate his employment at any time. If, during the
Employment Term (including without limitation following a Change of Control),
Employee’s employment with the Company is terminated by the Company without
Cause or Employee terminates employment with the Company for Good Reason, and
Employee signs within sixty (60) days of termination and does not revoke a
Release as may be permitted by law, and continues to abide by any continuing
obligations to the Company, then Employee shall receive the following severance
payments and benefits (all of which payments and benefits other than clause
(B) of Section 6(b)(i) below

 

4



--------------------------------------------------------------------------------

(which clause shall only be applicable upon a termination pursuant to this
Section 6(b)), and the terms and conditions under which such benefits are to be
paid or provided, are collectively referred to as the “Severance Benefits”):

(i) a severance payment in an amount equal to the greater of (A) the remaining
annual base salary (less applicable withholding taxes), payable through the end
of the Employment Term or (B) 90 days of base salary, which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days
following the Termination Date, in accordance with Section 13(c) hereof;

(ii) an additional severance payment in an amount equal to any unpaid Bonus. The
Company shall deliver this payment to Employee on the first payroll date that is
at least 60 days following the Termination Date;

(iii) continued health (i.e., medical, vision and dental) coverage and benefits
under the Company benefit plans in which Employee and his eligible dependents
participated on the day immediately preceding the Termination Date; provided,
however, that (A) the Employee constitutes a qualified beneficiary, as defined
in Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended; and
(B) Employee elects continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time period
prescribed pursuant to COBRA. The Company shall continue to provide Employee and
his eligible dependents with Company-paid health coverage until the earlier of
(y) the date Employee is no longer eligible to receive continuation coverage
pursuant to COBRA, or (z) the end of the Employment Term. Notwithstanding the
foregoing, in the event of any change in law or regulation (including the
Patient Protection and Affordable Care Act adopted prior to the date hereof)
that: (1) would prevent the Company from providing the benefits described in
clause (iii) of this Section 6(b); (2) would require the Company to provide
similar benefits to other employees who are not contractually entitled to
receive such benefits; or (3) would cause the Company to be subject to any type
of fee or penalty, the Company shall have the right to cease providing such
benefits; provided that the Company shall make a monthly cash payment to
Employee in an amount equal to the amount the Company would be paying to provide
Employee with the Company-paid health coverage described in this clause (iii);
and

(iv) all of Employee’s then-unvested RSU Grant shall immediately vest and, in
the event that Employee does not continue to serve on the Board following the
Termination Date, all of the then-unvested options and other equity awards
issued to Employee before the Effective Date shall immediately vest and become
exercisable in accordance with their terms.

(c) Death. In the event of Employee’s death while employed hereunder, and
provided Employee’s representative executes a Release that also releases any
claims by Employee’s estate or survivors, Employee’s beneficiary (or such other
person(s) specified by will or the laws of descent and distribution) shall
receive the Severance Benefits.

(d) Disability. In the event of Employee’s termination of employment with the
Company due to Disability, and provided Employee signs and does not revoke a
Release, Employee shall receive the Severance Benefits.

 

5



--------------------------------------------------------------------------------

7. Change of Control Benefits. Notwithstanding the foregoing, in the event that
the benefits provided for in this Agreement (i) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (ii) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Employee’s benefits otherwise payable shall be reduced by the minimum extent
necessary such that no portion of such benefits would be subject to the Excise
Tax. Such reduction shall be implemented in the manner that results in the
greatest economic benefit to Employee, determined in accordance with this
Section 7. If more than one method of reduction will result in the same economic
benefit to Employee, then the applicable portions of the parachute payments
shall be reduced proportionately in accordance with each applicable method.
Unless the Company and Employee otherwise agree in writing, any determination
required under this Section 7 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Employee and the Company for all purposes. For
purposes of making the calculations required by this Section 7, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code. The Company and Employee shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 7. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 7.

8. No Impediment to Agreement. Employee hereby represents to the Company that
Employee is not, as of the date hereof, and will not be during Employee’s
employment with the Company, employed under contract, oral or written, by any
other person, firm or entity, and is not and will not be bound by the provisions
of any restrictive covenant or confidentiality agreement which would constitute
an impediment to, or restriction upon, Employee’s ability to enter this
Agreement and to perform the duties of Employee’s employment.

9. Confidentiality. Employee also agrees to the terms of the “Supplementary
Terms of Employment—President” that are attached as Exhibit B and incorporated
herein by reference.

10. Arbitration. Employee agrees, as a condition to Employee’s employment that
any employment related disputes between Employee and the Company are subject to
binding arbitration in accordance with the terms of the “Supplementary Terms of
Employment—President” that are attached as Exhibit B and incorporated herein by
reference.

11. Successors; Personal Services. The services and duties to be performed by
Employee hereunder are personal and may not be assigned or delegated. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors and assigns, and Employee and Employee’s heirs and representatives.

12. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Employee, mailed notices shall be
addressed to Employee at the home address, which Employee most recently
communicated to the Company in writing, with a copy to Employee’s counsel as
designated by Employee whose address is provided in Exhibit A attached hereto.
In

 

6



--------------------------------------------------------------------------------

the case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel.

13. Code Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code and the regulations and
guidance promulgated thereunder (collectively, “Section 409A”), and accordingly,
this Agreement shall be interpreted to be in compliance with Section 409A to the
maximum extent permitted. The Company and Employee agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions that may be necessary, appropriate, or desirable to avoid imposition of
additional tax or income recognition under Section 409A, in each case to the
maximum extent permitted. In no event whatsoever shall the Company be liable for
any additional tax, interest, or penalty that may be imposed on Employee by
Section 409A or damages for failing to comply with Section 409A.

(b) Notwithstanding any other payment schedule provided in this Agreement to the
contrary, if Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A, then each of the
following shall apply:

(i) With regard to any payment that is considered deferred compensation under
Section 409A payable on account of a “separation from service,” such payment
shall be made on the date which is the earlier of (A) the date that is six
(6) months and one day after the date of such “separation from service” of
Employee and (B) the date of Employee’s death (the “Delay Period”), to the
extent required under Section 409A. Within ten (10) business days following the
expiration of the Delay Period, all payments delayed pursuant to this Section 13
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to Employee in a lump
sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for those
payments in this Agreement; and

(ii) To the extent that any benefits to be provided during the Delay Period are
considered deferred compensation under Section 409A provided on account of a
“separation from service” and such benefits are not otherwise exempt from
Section 409A, Employee shall pay the cost of such benefits during the Delay
Period, and to the extent that such costs would otherwise have been paid by the
Company or to the extent that such benefits would otherwise have been provided
by the Company at no cost to Employee, the Company shall reimburse Employee the
Company’s share of the cost of such benefits within ten (10) business days
following the expiration of the Delay Period, and any remaining benefits shall
be reimbursed or provided by the Company in accordance with the procedures
specified in this Agreement.

(c) To the extent that any benefits or payments under this Agreement are
conditioned on a Release, if the Release is executed and delivered and no longer
subject to revocation within the specified 60-day post-termination period, then,
subject to Section 13(b) above and to the extent not exempt under Section 409A,
such payments or benefits shall be made or commence on the first practicable
payroll date after the date that is sixty (60) days after the Termination Date.
The first such cash payment shall include payment of all amounts that otherwise
would have

 

7



--------------------------------------------------------------------------------

been due prior thereto under the terms of this Agreement had such payments
commenced immediately upon Employee’s termination of employment, and any
payments made thereafter shall continue as provided in this Agreement. The
delayed benefits shall in any event expire at the time such benefits would have
expired had such benefits commenced immediately following Employee’s termination
of employment.

(d) The Company may provide, in its sole discretion, that Employee may continue
to participate in any benefits delayed pursuant to this Section 13 during the
period of such delay, provided that Employee shall bear the full cost of such
benefits during such delay period. Upon the date such benefits would otherwise
commence pursuant to this Section 13, the Company may reimburse Employee the
Company’s share of the cost of such benefits, to the extent that such costs
would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Employee, in each case had such benefits commenced immediately upon Employee’s
termination of employment. Any remaining benefits shall be reimbursed or
provided by the Company in accordance with the schedule and procedures specified
in this Agreement.

(e) All expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Employee (provided that if any such
reimbursements constitute taxable income to Employee, such reimbursements shall
be paid no later than March 15th of the calendar year following the calendar
year in which the expenses to be reimbursed were incurred). No such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year, and Employee’s right to reimbursement shall not be subject to liquidation
in exchange for any other benefit.

(f) For purposes of Section 409A, Employee’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

(g) In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.

(h) To the extent required for purposes of compliance with Section 409A,
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A, and for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

(i) Notwithstanding any provision to the contrary, in no event will Employee
have any claim or right of action against the Company or any of its employees,
officers, directors or

 

8



--------------------------------------------------------------------------------

agents in the event it is determined that any payment or benefit provided
hereunder does not comply with Section 409A.

14. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b) Entire Agreement. This Agreement (including exhibits) shall supersede and
replace all prior agreements or understandings relating to the subject matter
hereof, and no agreements, representations or understandings (whether oral or
written or whether express or implied) which are not expressly set forth in this
Agreement have been made or entered into by either party with respect to the
relevant matter hereof. This Agreement may not be modified except expressly in a
writing signed by both parties.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws of the State
of Washington without reference to any choice of law rules.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, in respect of
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this subsection shall be void.

(f) No Duty to Mitigate. Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Employee may receive from any other source.

(g) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, health insurance and employment
taxes.

(h) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate (as defined under the Securities Exchange Act of
1934), and an affiliate may assign its rights under this Agreement to another
affiliate of the Company or to the Company. In the case of any such assignment,
the term “Company” when used in a section of this Agreement shall mean the
corporation that actually employs the Employee.

 

9



--------------------------------------------------------------------------------

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:   INFOSPACE, INC.  

            /s/ Alesia Pinney

  By:   Alesia Pinney   Title:   General Counsel EMPLOYEE:  

            /s/ William J. Ruckelshaus

  William J. Ruckelshaus



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

This General Release of all Claims (the “Agreement”) entered into by and between
InfoSpace, Inc., a Delaware corporation (the “Company”) and William Ruckelshaus
(“Executive”), is dated as of [                    ].

In consideration of the promises set forth in this Agreement, Executive and the
Company (the “Parties”) hereby agree as follows:

1. Entire Agreement.

This Agreement is the entire agreement between the Parties with respect to the
subject matter hereof and contains all agreements, whether written, oral,
express or implied, between the Parties relating thereto and supersedes and
extinguishes any other agreement relating thereto, whether written, oral,
express or implied, between the Parties, including, without limitation, the
Employment Agreement by and between the Parties, dated as of November 11, 2010
(the “Employment Agreement”) and the Supplementary Terms of Employment—President
by and between the Parties attached to the Employment Agreement as Exhibit B
(the “Supplementary Terms”) provided, that no rights or obligations established
under any such superseded agreement and specifically preserved by this Agreement
are extinguished. Notwithstanding the foregoing, capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Employment
Agreement. This Agreement may not be modified or amended, nor may any rights
under it be waived, except in a writing signed and agreed to by the Parties.

2. Termination of Employment.

The Parties hereby agree that Executive’s employment and any and all
appointments he holds with the Company and any of its subsidiaries
(collectively, the “Company Group”), whether as officer, director, employee,
consultant, agent or otherwise (including, without limitation, as President and
Chief Executive Officer of the Company) shall cease as of [                    ]
(the “Termination Date”). Effective as of the Termination Date, Executive shall
have no authority to act on behalf of the Company or any other member of the
Company Group, and shall not hold himself out as having such authority or
otherwise act in an executive or other decision making capacity.

3. Payments and Benefits.

Executive shall be entitled to the payments and benefits provided in Section 6
of the Employment Agreement, subject (except in the case of the payments and
benefits set forth in Section 6(a) of the Employment Agreement) to Executive’s
compliance at all times prior to, and on each applicable payment date, with the
covenants referenced in Sections 4 and 7H below.



--------------------------------------------------------------------------------

4. Survival of Employment Agreement Provisions.

Sections 7, 9, 10, 13 and 14 of the Employment Agreement and Sections I.3,
Sections II, III, IV, V and VI.18 of the Supplementary Terms and, in each case,
all related definitions, shall survive the Termination Date and be effective for
such respective periods contemplated by the Employment Agreement and the
Supplementary Terms.

5. Acknowledgment and Release.

A. In consideration of the Company’s execution of this Agreement and the
obligations as set forth herein upon the Company, Executive, for and on behalf
of himself and his heirs and assigns, hereby waives and releases any common law,
statutory or other complaints, claims, charges or causes of action arising out
of or relating to Executive’s employment or termination of employment with, or
his serving in any capacity in respect of any member of the Company Group, both
known and unknown, in law or in equity, which Executive may now have or ever had
against any member of the Company Group or any shareholder, employee, officer,
director, agent, attorney, representative, trustee, administrator or fiduciary
of any member of the Company Group (collectively, the “Company Releasees”) up to
and including the date of Executive’s execution of this Agreement, including,
without limitation, any claim for any severance or other benefits which, but for
this Agreement, might have been due Executive under any previous agreement
executed by and between any member of the Company Group and Executive, and any
complaint, charge or cause of action arising out of his employment with the
Company Group under, by way of example and not limitation, the Age
Discrimination in Employment Act of 1967 (“ADEA”, a law which prohibits
discrimination on the basis of age against persons age 40 and older), the
National Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family Medical Leave Act,
the Securities Act of 1933, the Securities Exchange Act of 1934, and the
Washington Law Against Discrimination, all as amended, and all other federal,
state and local statutes, ordinances, regulations and the common law. By signing
this Agreement, Executive acknowledges that he intends to waive and release any
such rights known or unknown he may have against the Company Releasees as of the
date of Executive’s execution of this Agreement; provided, that, Executive does
not waive or release (i) claims with respect to the right to enforce this
Agreement, (ii) claims with respect to any vested and accrued right Executive
may have under any employee pension or welfare benefit plan of the Company,
(iii) any rights to indemnification provided for by any applicable insurance
policy or the Company’s charter or by-laws or under the Indemnification
Agreement between the Parties dated as of [                    ], or (iv) claims
which Executive may have solely by virtue of his status as a shareholder of the
Company.

B. Executive acknowledges that he has not filed any complaint, charge, claim or
proceeding against any of the Company Releasees before any local, state or
federal agency, court or other body relating to his employment or the
termination thereof (each individually a “Proceeding”). Executive represents
that he is not aware of any basis on which such a Proceeding could reasonably be
instituted.

 

2



--------------------------------------------------------------------------------

C. Executive acknowledges that he has been given twenty-one (21) calendar days
from the date of receipt of this Agreement to consider all of the provisions of
this Agreement and he does hereby knowingly and voluntarily waive some or all of
such twenty-one (21) day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ
THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY
AND THAT HE HAS IN FACT BEEN ADVISED BY COUNSEL OF HIS CHOICE AND THAT HE FULLY
UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY
HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY RELEASEES, AS DESCRIBED
IN THIS SECTION 5 AND THE OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT
HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS
AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

D. Executive shall have seven calendar days from the date of his execution of
this Agreement to revoke this Agreement, including the release given under this
Section 5 with respect to all claims referred to herein (including, without
limitation, any and all claims arising under ADEA) (the “Revocation Period”).
Such revocation must be in writing and delivered to the Company’s General
Counsel at the address set forth in Section 7A below prior to the expiration of
the Revocation Period. If Executive revokes this Agreement including, without
limitation, the release given under this Section 5, Executive will be deemed not
to have accepted the terms of this Agreement, and neither Executive nor the
Company shall be bound by any Section of this Agreement.

6. Availability of Relief.

A. In the event that Executive fails to abide by any of the terms of this
Agreement, the Company may, in addition to any other remedies it may have,
immediately cease any benefits or payments that are subsequently due under this
Agreement, without waiving the release granted herein. Notwithstanding the
foregoing, the Company may not offset or otherwise withhold any benefits or
payments that may be due to Executive.

B. Executive acknowledges and agrees that the remedy at law available to the
Company for breach of his post-termination obligations under Section 5 of this
Agreement, including the surviving provisions of the Employment Agreement and
the Supplementary Terms, would be inadequate and that damages flowing from such
a breach may not readily be susceptible to being measured in monetary terms.
Accordingly, Executive acknowledges, consents and agrees that, in addition to
any other rights or remedies which the Company may have at law, in equity or
under this Agreement, upon adequate proof (to the satisfaction of the arbitrator
or court adjudicating such matter) of his violation of any such provision of
this Agreement, the Company shall be entitled to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage and without the requirement of
posting a bond.

 

3



--------------------------------------------------------------------------------

7. Miscellaneous.

A. Notices. All notices required or permitted by this Agreement to be given to
any party shall be in writing and shall be delivered personally, or sent by
certified mail, return receipt requested, or by Federal Express or similar
overnight service, prepaid recorded delivery, addressed as follows:

 

  If to Executive:   To the last address indicated in the personnel records of
the Company.   with a copy (which shall not constitute notice) to:  

Cooley LLP

719 Second Avenue

Suite 900

Seattle, Washington 98104

Attention: John Robertson, Esq.

  If to the Company:  

InfoSpace, Inc.

601 108th Avenue NE

Suite 1200

Bellevue, Washington 98004

Attention: General Counsel

  with a copy (which shall not constitute notice) to:  

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, CA 94304

  Attention:  

William Hinman, Esq.

Tristan Brown, Esq.

and shall be deemed to have been duly given when so delivered personally or, if
mailed or sent by overnight courier, upon delivery; provided, that, a refusal by
a party to accept delivery shall be deemed to constitute receipt.

B. Successors. This Agreement shall be binding upon and inure to the benefit of
the Parties, their respective heirs, successors and assigns.

C. Taxes. Executive shall be responsible for the payment of any and all required
federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable, or benefits provided, to Executive under
this Agreement. Notwithstanding any other

 

4



--------------------------------------------------------------------------------

provision of this Agreement, the Company may withhold from amounts payable under
this Agreement all federal, state, local and foreign taxes that are required to
be withheld by applicable laws and regulations with respect to any amounts
payable, or benefits provided, to Executive under this Agreement and report on
any applicable federal, state, local or foreign tax reporting form any income to
Executive determined by the Company as resulting from such amounts payable or
benefits provided hereunder.

D. Death Benefit. In the event Executive should die before all amounts payable
to him under this Agreement are paid in full, the amounts remaining to be paid
under this Agreement at the time of his death shall be paid in a cash lump sum
within 30 days following the date of Executive’s death to his surviving spouse,
if any, and otherwise to his estate.

E. Severability. In the event that any provision of this Agreement is determined
to be invalid or unenforceable, the remaining terms and conditions of this
Agreement shall be unaffected and shall remain in full force and effect. In
addition, if any provision is determined to be invalid or unenforceable due to
its duration and/or scope, the duration and/or scope of such provision, as the
case may be, shall be reduced, such reduction shall be to the smallest extent
necessary to comply with applicable law, and such provision shall be
enforceable, in its reduced form, to the fullest extent permitted by applicable
law.

F. Non-Admission. Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of Executive or
on the part of the Company or any Company Releasee.

G. No Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for pursuant to this Agreement by seeking other
employment and, to the extent that Executive obtains or undertakes other
employment, such payment or benefit will not be reduced by the earnings of
Executive from the other employment.

H. Governing Law; Dispute Resolution. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Washington,
without regard to principles of conflicts of laws which could cause the
application of the laws of any jurisdiction other than the State of Washington.
Any proceeding to enforce, interpret or challenge the validity of, or recover
for the breach of, any provision of this Agreement shall be subject to the
terms, conditions and procedures set forth in Section V of the Supplemental
Terms.

I. Counterparts. This Agreement may be executed by one or more of the Parties
hereto on any number of separate counterparts and all such counterparts shall be
deemed to be one and the same instrument. Each Party hereto confirms that any
facsimile or PDF copy of such Party’s executed counterpart of this Agreement (or
its signature page thereof) shall be deemed to be an executed original thereof.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

INFOSPACE, INC.

 

Name:   Alesia Pinney Title:   General Counsel EXECUTIVE

 

William Ruckelshaus



--------------------------------------------------------------------------------

EXHIBIT B

Supplementary Terms of Employment — President

In consideration of my employment by InfoSpace, Inc., a Delaware corporation,
its subsidiaries, affiliates, successors or assigns (collectively herein
“InfoSpace” or the “Company”), and in consideration of the compensation now and
hereafter paid to me, I agree to the following terms and conditions of my
employment relationship with InfoSpace (the “Agreement”) which supplement the
terms of my employment agreement with the Company, dated as of November 11, 2010
(the “Employment Agreement”):

Section I – General Terms

1. At-Will Employment: I acknowledge that either InfoSpace or I will be free to
terminate this employment relationship at will at any time with or without
cause. I also acknowledge that any representations to the contrary are
unauthorized and void, unless contained in a separate written employment
contract signed by a member of the Board of Directors of InfoSpace. I further
acknowledge that the terms and conditions of this Agreement shall survive
termination of my employment.

2. Outside Activities and Investments: I will devote my best efforts to
furthering the best interests of InfoSpace. During my employment, I will not
engage in any activity or investment (other than an investment of less than one
percent (1%) of the shares of a company traded on a registered stock exchange),
that (a) conflicts with InfoSpace’s business interest, including without
limitation, any business activity contemplated by this Agreement, (b) occupies
my attention so as to interfere with the proper and efficient performance of my
duties at InfoSpace, or (c) interferes with the independent exercise of my
judgment in InfoSpace’s best interests.

Also, during my employment by InfoSpace, I will not actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s Board of Directors (the
“Board”). I have listed on the Company’s Outside Activity Disclosure form,
attached hereto as Appendix A, any business activities or ventures with which I
am currently involved that are outside of the business of InfoSpace, which
activities, InfoSpace agrees, shall not breach or violate any provision of the
Employment Agreement or this Agreement. As used herein, “InfoSpace’s business”
means the development, marketing, licensing, distribution or support of content,
technology, services or products relating to web search, online directory
search, applications, content aggregation and application infrastructure related
to internet website and portal services, and any substantially similar products
or services.

3. Return of Company Property: At the time I leave the employ of InfoSpace or at
InfoSpace’s request, I will return to InfoSpace all papers, drawings, notes,
memoranda, manuals, specifications, designs, devices, documents, diskettes and
tapes, and any other material on any media containing or disclosing any
confidential or proprietary technical or business information. I will also
return any keys, pass cards, identification cards or any other property
belonging to InfoSpace. Anything to the contrary notwithstanding, I shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence,



--------------------------------------------------------------------------------

personal diaries, calendars and rolodexes, personal files and phone books,
(ii) information showing my compensation or relating to reimbursement of
expenses, and (iii) copies of compensatory plans, programs and agreements with
InfoSpace.

4. Obligation to Disclose This Agreement: During the one year period following
termination of my employment, I agree to inform any new employer, prior to
accepting any such new employment, of the existence and terms of this Agreement
and to provide such new employer with a copy of this Agreement.

Section II – Non-Disclosure

5. Non-Disclosure of InfoSpace Information: During my employment with InfoSpace
and at any time thereafter, I will not disclose to anyone outside InfoSpace nor
use for any purpose other than my work for InfoSpace any confidential or
proprietary technical, financial, marketing, distribution or business
information or trade secrets of InfoSpace, including without limitation,
concepts, techniques, processes, methods, systems, designs, cost data, computer
programs, formulas, development or experimental work, work in progress, or
information or details regarding InfoSpace’s relationships with customers,
vendors, partners and suppliers (collectively “InfoSpace Confidential
Information”) except in the proper performance of my duties and under
appropriate confidentiality restrictions. I will also not disclose any InfoSpace
Confidential Information inside InfoSpace except on a “need to know” basis. If I
have any questions as to what comprises such InfoSpace Confidential Information,
or to whom, if anyone, inside InfoSpace, it may be disclosed, I will consult
InfoSpace’s General Counsel. Anything herein to the contrary notwithstanding,
InfoSpace Confidential Information does not include information which (i) is
disclosed as required by law, provided that I give the Company prompt written
notice of such requirement prior to such disclosure and assistance in obtaining
an order protecting the information from public disclosure and (ii) as to
information that becomes generally known to the public other than due to my
violation of any legal, contractual or fiduciary confidentiality obligation.

6. Non-Disclosure of Third-Party Information Obtained through InfoSpace:
InfoSpace has received and will receive confidential and proprietary information
from third parties subject to a duty on InfoSpace’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During my employment with InfoSpace and thereafter, I will not
disclose such confidential or proprietary information to anyone except as
necessary in carrying out my work for InfoSpace and consistent with InfoSpace’s
agreement with such third party. I will not use such information for the benefit
of anyone other than InfoSpace or such third party, or in any manner
inconsistent with any agreement between InfoSpace and such third party of which
I am made aware.

7. Non-Disclosure of Third-Party Information Obtained Elsewhere: During my
employment at InfoSpace I will not improperly use or disclose any confidential
or proprietary information or trade secrets of my former or current employers,
principals, partners, co-ventures, clients, customers, or suppliers, or the
vendors or customers of such persons or entities, unless such persons or
entities have given verbal consent to my use or disclosure. I will not violate
any non-disclosure or proprietary rights agreement I might have signed in
connection with any such person or entity.

 

Page 2 of 6



--------------------------------------------------------------------------------

Section III – Invention Assignment, Release and Cooperation

8. Invention Assignment and Release: I will make prompt and full disclosure to
InfoSpace, will hold in trust for the sole benefit of InfoSpace, and will assign
exclusively to InfoSpace all my right, title and interest in and to any and all
inventions, discoveries, designs, developments, improvements, copyrightable
material, and trade secrets that I, solely or jointly, may conceive, develop, or
reduce to practice during the period of time I am in the employ of InfoSpace (
“Inventions”). I hereby waive and quitclaim to InfoSpace any and all claims of
any nature whatsoever that I now or hereafter may have for infringement of any
patent resulting from any patent applications for any Inventions so assigned to
InfoSpace. I will assign to InfoSpace or its designee all right, title and
interest in and to any and all Inventions full title to which may be required to
be in the United States by any contract between InfoSpace and the United States
or any of its agencies.

My obligation to assign shall not apply to any Invention about which I can prove
that it was developed entirely on my own time; and

 

  a) No equipment, supplies, facility, or trade secret information of InfoSpace
was used in its development; and

 

  b) It does not relate (1) directly to the business of InfoSpace or (2) to the
actual or demonstrably anticipated research or development of InfoSpace; and

 

  c) It does not result from any work performed by me for InfoSpace.

9. Prior Inventions: I have listed and described on Appendix B, attached hereto,
all Inventions belonging to me and made by me prior to my employment at
InfoSpace that I wish to have excluded from this Agreement. If Appendix B is
left blank, I represent that there are no such Inventions. If, in the course of
my employment at InfoSpace, I use in or incorporate into an InfoSpace product,
process, or machine an Invention owned by me or in which I have an interest that
is not on Appendix B and is related (1) directly to the business of InfoSpace or
(2) to the actual or demonstrably anticipated research or development of
InfoSpace, InfoSpace is hereby granted and shall have a non-exclusive,
fully-paid up, royalty-free, irrevocable, worldwide license to make, have made,
use and sell that Invention without restriction as to the extent of my ownership
or interest.

10. Cooperation: I will execute any proper oath or verify any proper document in
connection with carrying out the terms of this Agreement. If, because of my
mental or physical incapacity or for any other reason whatsoever, InfoSpace is
unable to secure my signature to apply for or to pursue any application for any
United States or foreign patent or copyright covering Inventions assigned to
InfoSpace as stated above, I hereby irrevocably designate and appoint InfoSpace
and its duly authorized officers and agents as my agent and attorney in fact, to
act for me and in my behalf and stead to execute and file any such applications
and to all other lawfully permitted acts to further the prosecution and issuance
of U.S. and foreign patents and copyrights thereon with the same legal force and
effect as if executed by me. I will testify at InfoSpace’s request and expense
in any interference, litigation, or other legal proceeding that may arise during
or after my employment. Notwithstanding anything to the contrary contained

 

Page 3 of 6



--------------------------------------------------------------------------------

herein, (i) in requesting your cooperation under this Section 10 following the
termination of your employment, InfoSpace shall take into account your personal
and business commitments and (ii) in any event, in complying with your
obligations under this Section 10, you shall not be required to act against your
own legal interests.

Section IV – Non-Competition and Non-Solicitation

11. Non-Competition: During the Employment Term (as such term is defined in the
Employment Agreement), I will not accept employment with any entity whose
business is, or engage in any activities that are, competitive with or
substantially similar to (i) InfoSpace’s business (as defined in Paragraph 2),
or (ii) the actual or demonstrably anticipated research and development or
prospective business of InfoSpace as of my termination date.

12. Non-Solicitation: While employed at InfoSpace and for a period of one year
following termination of employment, on my own behalf or on behalf of any other
person or entity, I will not solicit, induce or attempt to influence directly or
indirectly any employee of InfoSpace to work for me or any other person or
entity for whom I work or intend to work, nor will I solicit, induce or attempt
to influence directly or indirectly any customer, business partner, supplier or
vendor of InfoSpace to terminate his/her/its business relationship with
InfoSpace.

Section V – Arbitration

13. Mutual Agreement to Arbitrate: I understand that InfoSpace is committed to
resolving any employment related disputes and claims efficiently and
effectively, while preserving due process safeguards, through the use of binding
arbitration. I and InfoSpace agree that any dispute and/or claim between
InfoSpace (including without limitation its officers, directors, employees
agents or shareholders) and me that underlies, relates to and/or results from my
employment relationship with InfoSpace or any of the terms of the Employment
Agreement or this Agreement, including the confidentiality, non-compete and
non-solicitation requirements, that cannot be otherwise resolved will be
submitted to final, binding arbitration to the maximum extent permitted by law
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association that are then in effect. THIS MEANS THAT
AN ARBITRATOR, NOT A JUDGE OR JURY, WILL DECIDE ANY DISPUTE BETWEEN ME AND
INFOSPACE REGARDING MY EMPLOYMENT.

I and InfoSpace understand that this Agreement governs any claim I or it has
that underlies, relates to and/or results from my employment relationship with
InfoSpace or the termination of that relationship, including, but not limited
to, claims of wrongful discharge, infliction of emotional distress, breach of
contract (including breach of this Agreement), breach of any covenant of good
faith and fair dealing, and claims of retaliation and/or discrimination in
violation of any local, state or federal law. Examples of such laws include
Title VII of the Civil Rights Act of 1964; the Age Discrimination in Employment
Act of 1967; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; RCW Chapter 49.60, and all amendments to each such Act as
well as the regulations issued thereunder.

14. Excluded from Arbitration: This Agreement does not affect my right to pursue
worker’s compensation or unemployment compensation benefits for which I may be
eligible in

 

Page 4 of 6



--------------------------------------------------------------------------------

accordance with state law, nor does it affect my right to file and/or to
cooperate in the investigation of an administrative charge of discrimination.

15. Arbitration Remedies and Awards: I understand that I may seek in arbitration
any remedy or award that would be available to me through civil litigation and
the arbitrator has authority to grant any such remedy or award. I agree that
such remedies include monetary damages but do not include reinstatement unless
authorized by statute.

16. Arbitration Fees: I understand that InfoSpace, as further consideration for
my agreement to arbitrate covered disputes, agrees to pay for the arbitrator’s
fees and other costs directly associated with the arbitration that would not
otherwise be charged if the parties pursued civil litigation in court.

17. Injunctive or Other Relief: I understand that, pursuant to this Agreement, I
forego and waive the right to take any covered dispute or claim to civil
litigation in court. However, I understand that either I or InfoSpace may apply
to any court of competent jurisdiction for a temporary restraining order,
preliminary injunction, or other interim or conservatory relief, as necessary,
without breach of this Agreement and without abridgement of the powers of the
arbitrator.

Section VI – Miscellaneous Terms

18. Choice of Law and Venue: I agree that this Agreement shall be governed for
all purposes by the laws of the state of Washington as such laws apply to
contracts to be performed within Washington by residents of Washington and that
venue for any action arising out of this Agreement shall be properly laid in
King County, Washington or in the Federal District Court of the Western District
of Washington. In any matter that is presented to an arbitrator under this
Agreement, I agree that the location of the arbitration hearing(s) will be in
King County, Washington, unless another location is mutually agreed upon.

19. Conflicting Provisions: If any provision of this Agreement shall be declared
excessively broad, it shall be construed or judicially modified so as to afford
InfoSpace the maximum protection permissible by law. If any provision of this
Agreement is void or so declared, such provision shall be severed from this
Agreement, which shall otherwise remain in full force and effect.

20. Entire Agreement: This Agreement sets forth the entire agreement of the
parties as to the subject matter hereof and any representations, promises, or
conditions in connection therewith not in writing and signed by both parties
shall not be binding upon either party.

21. Acknowledgment: I acknowledge that I have had a full opportunity to read
this Agreement before signing it. I confirm that I understand its terms and
believe them to be reasonable, and I agree that InfoSpace’s offer of employment
or continued employment is sufficient consideration for this Agreement.

 

Page 5 of 6



--------------------------------------------------------------------------------

HAVING READ AND FULLY UNDERSTOOD THIS AGREEMENT, I and InfoSpace have signed
this date.

 

Signature of Employee:  

/s/ William J. Ruckelshaus

Name of Employee:   William J. Ruckelshaus

Date:  

December 8, 2010

Signature of InfoSpace:  

/s/Alesia Pinney

Name:   Alesia Pinney, General Counsel

Date:  

December 8, 2010



--------------------------------------------------------------------------------

APPENDIX A

OUTSIDE ACTIVITY DISCLOSURE

As an employee of InfoSpace, Inc., its subsidiaries, affiliates, successors or
assigns (collectively “InfoSpace”), and as part of your commitments under the
Supplementary Terms of Employment Agreement, you are not to engage in any
business activities or ventures outside of the business activities of InfoSpace
without the express prior written consent of InfoSpace (other than those set
forth herein).

In order for InfoSpace to confirm that your outside activities do not pose any
conflict with InfoSpace’s business interests or your ability to satisfactorily
perform your job responsibilities, please disclose below any business activities
or ventures with which you are involved that are outside of the business
activities of InfoSpace.

Disclosure of Outside Business Activities:

Please identify the name of the business; briefly describe the nature of the
business and the nature of your involvement (attach additional sheets if
necessary):

Disclosure of Board Membership with For-Profit Entities:

Please identify the name of any for-profit entity of which you currently serve
on the board of directors or an advisory board and describe the nature of the
entity’s business (attach additional sheets if necessary):

Disclosure of Board Membership for Not-For-Profit Entities:

Please identify the name any not-for-profit entity of which you currently serve
on the board of directors or an advisory board and describe the nature of the
entity’s activities (attach additional sheets if necessary):

 

  x I do not currently participate in any applicable outside activities.

 

Page 1 of 2



--------------------------------------------------------------------------------

Agreement Concerning Outside Activities:

I confirm that I have disclosed above all business activities or ventures with
which I am currently involved that are outside of the business activities of
InfoSpace, if any. I agree that, prior to engaging in any additional outside
activities, I will request consent from InfoSpace’s Board by updating this form
and submitting it to the secretary of the Board.

 

Signature:  

/s/ William J. Ruckelshaus

    Date:  

December 8, 2010

Print Name:   William J. Ruckelshaus      



--------------------------------------------------------------------------------

APPENDIX B

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

  

Date

  

Identifying Number or Brief Description

 

  ¨ Additional sheets attached

 

  x No inventions or improvements

 

Signature of Employee:  

William J. Ruckelshaus

Name of Employee:   William J. Ruckelshaus

Date:  

12/8/10            

 

Page 1 of 1